Citation Nr: 1757996	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-43 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1985 to October 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In October 2010, the Veteran requested a Board hearing at the RO. The Veteran was notified that a hearing was scheduled for February 2011, but he failed to attend the scheduled hearing without showing good cause. Therefore, his request for a hearing is deemed withdrawn.  38 C.F.R. § 0.704 (2017).

This case was previously before the Board in February 2017, at which time it was remanded for further development. In February 2017 the Board denied an increased rating for bunions. As such, that issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his degenerative joint and disc disease of the lumbar spine.

In its February 2017 remand, the Board instructed the examiner that the examination report "must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain." This instruction was in compliance with the requirements of 38 C.F.R. § 4.59 (2017).  While the examination report did note that pain was not increased with weight-bearing, it did not contain ranges of motion for passive motion. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). Remand is required to obtain full compliance with the prior remand directives.

Accordingly, the case is REMANDED for the following action:

1. If possible, the file should be returned to the examiner who conducted the March 2017 examination. The examiner should provide an estimate as to the range of motion of the lumbar spine in passive motion or an explanation of why that would not be an appropriate measure of dysfunction or useful for assessment of the joint in this case. 

If the file cannot be returned to the same examiner, or if the examiner cannot provide an estimate, then the Veteran should be scheduled for another examination. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence. 

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner must identify the nature and severity of all current manifestations of the Veteran's service-connected lumbar spine disability, including any neurological manifestations. The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain or reasons why any of these measurements are not appropriate in this particular case. The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess any additional functional impairment, if found, due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

All opinions expressed should be accompanied by supporting rationale. 

2. After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claim based on the entirety of the evidence. If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




